Citation Nr: 0612015	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
avascular necrosis of the left hip, postoperative, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1980 to February 
1986, February 1991 to July 1991, and May 1992 to November 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004.  This matter was 
originally on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.

In a September 2005 rating decision, the Appeals Management 
Center (AMC) granted service connection for degenerative 
arthritis of the right hip and awarded the veteran 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
claims file does not indicate that the veteran has initiated 
an appeal of the initial rating or effective date assigned.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that with pain, 
flexion of the left hip is not limited to 30 degrees or less, 
or that with pain, abduction of the left hip is not limited 
to motion beyond 10 degrees; the service-connected left hip 
disability is also not manifested by ankylosis, flail joint 
of the hip, or malunion or fracture of the femur; no 
compensable residuals are associated with the scars. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected avascular necrosis of the left hip, 
postoperative have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5020 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2001, the 
RO advised the veteran of the VCAA, VA's duties there under, 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
April 2001 VCAA notice did not advise the veteran of what the 
evidence must show to establish entitlement to an increased 
rating, but information as to what the evidence must show to 
entitle him to the next higher rating of 20 percent under the 
applicable diagnostic codes for limitation of hip motion was 
previously provided to him in the September 1999 rating 
decision and July 2000 Statement of the Case (SOC), and then 
thereafter in  the October 2002 Supplemental Statement of the 
Case (SSOC).  The August 2005 SSOC set forth the rating 
criteria for an evaluation of 20 percent and above.  (The 
rating criteria for evaluating hip disorders have not changed 
during the course of the veteran's appeal period.)  
Therefore, the Board finds that the veteran was not 
prejudiced by the RO's omission of a reiteration of this 
information in the April 2001 VCAA notice.  Moreover, the 
Board finds it would be a waste of judicial resources with no 
benefit flowing to the veteran to Remand the claim and 
instruct the RO to issue yet another VCAA notice for the sole 
purpose of noting therein that in order 'to establish 
entitlement to an increased rating the evidence must show 
that the disability had increased in severity,' when such 
information has already been provided to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board acknowledges that the April 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice by way of the April 2001 VCAA letter.  
Rather, the timing of such notice reflects compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II.

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  To 
the extent any concerns raised in Dingess/Hartman are present 
in the instant appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, so any question as to the appropriate 
effective date to be assigned is rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
September 1999 rating decision, July 2000 SOC, August 2000 
SSOC, August 2001 SSOC, October 2002 SSOC, April 2003 SSOC, 
and August 2005 SSOC, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO and AMC afforded the 
veteran VA examinations in September 1999, September 2000, 
October 2001, and April 2005.  The RO scheduled the veteran 
for a travel board hearing, which was held in July 2004.  The 
veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the AMC complied with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.

VA treatment records show that the veteran complained of 
intermittent left hip pain in August 1999.  He reported that 
the pain increased with walking and that it was occasionally 
sharp and debilitating.  He currently had no complaints.  On 
range of motion, he had flexion to 90 degrees, internal 
rotation to 20 degrees, and external rotation to 30 degrees 
with pain.  

The September 1999 VA examination report noted that the 
veteran previously had surgery with bone from his pelvis 
grafted to his hip.  He complained of residual symptoms of 
pain that were present most of the time and unprovoked, and 
especially problematic at night.  He also complained of 
weakness and stiffness, especially at night.  He experienced 
instability and give away, which was episodic and unprovoked.  
He denied that he experienced locking, swelling, heat, or 
redness in his hip, but he indicated that he had increased 
fatigability and decreased endurance in his left leg.  He 
took medication for the pain.  He had no symptoms of 
constitutional disease.  He used a cane when he had severe 
pain.  He was on a long term course of physical 
rehabilitation that included physical therapy.  

The physical examination revealed good alignment, muscle 
mass, tone, and symmetry.  His strength remained 5/5 in the 
left lower extremity.  Range of motion of the left hip was 
noted as diminished with flexion to 100 degrees, abduction to 
20 degrees, adduction to 10 degrees, internal rotation to 20 
degrees, and external rotation to 30 degrees.  On 
neurological examination, sensory function was intact to pain 
and light touch.  His gait was slightly stiff, and his 
balance and coordination were fair.  Deep tendon reflexes 
were 3+ in the left lower extremity.  The examiner noted that 
the veteran had surgical scars at the hip from prior 
surgeries.  The examiner provided a diagnosis of "[s]tatus 
post avascular necrosis with two surgical repairs of the left 
hip with residual chronic pain and weakness, with decreased 
range of motion, and brisk deep tendon reflexes of the left 
leg."

The September 2000 VA examination report showed that the 
veteran complained of left hip pain with abduction and with 
climbing stairs and walking.  The physical examination 
revealed a 16 centimeter (cm) long, longitudinal scar on the 
lateral aspect of the left upper thigh.  This scar was about 
15 millimeters (mm) wide.  The veteran was able to flex the 
left hip from 0 to 60 degrees, where he encountered pain.  He 
could actively flex the left hip to 85 degrees.  He was able 
to bring the left hip to neutral (0 degrees).  Abduction was 
from 0 to 20 degrees, adduction was from 0 to 10 degrees, 
internal rotation was from 0 to 20 degrees, and external 
rotation was from 0 to 20 degrees.  The examiner reported 
that an x-ray of the left hip revealed a normal joint space; 
there was a small amount of bony sclerosis within the left 
femoral head, but the contour of the femoral head was normal.  
The examiner provided a diagnosis of avascular necrosis of 
the left hip, status-post two cord decompressions.  The 
examiner added that there was no collapse of the left femoral 
head.  

The October 2001 VA examination report showed that the 
veteran reported that his left hip had not worsened since 
1996, but had not improved either.  The examiner noted, 
"[h]is leg with frog-leg type position as well as a long 
standing, difficulty with some activities like climbing 
stairs cause[d] chronic pain."  The physical examination 
revealed a 10 cm lateral hip scar, and 15 cm posterior 
superior iliac crest bone graft scar.  On range of motion, he 
had flexion to 90 degrees, extension to 10 degrees, internal 
rotation to 5 degrees, external rotation to 10 degrees, 
abduction to 40 degrees, and adduction to 10 degrees.  The 
examiner provided an assessment of atrioventricular node of 
the left hip with post degenerative arthritis.  The examiner 
reported that he ordered x-rays, but no x-ray findings were 
thereafter reported.  

Records from Regional Medical Center dated from April 2002 to 
September 2002 included a May 2002 record that noted that a 
physical examination revealed restricted motion of the left 
hip, reflexes of +2/4 in the lower extremities, and strength 
approximately 3/5 in the left leg, noted as most likely 
secondary to pinning of the left hip.  

The April 2005 VA examination report showed that the veteran 
currently complained of a burning sensation in his left hip 
incisional scar and pain in his left posterior iliac crest 
scar.  He used medication for the pain.  He also had had four 
injections in the hip, with good relief for approximately one 
month each.  He still used a cane when his episodes of pain 
were severe.  He would experience one to two days that were 
pain free, then three to four days of constant severe pain 
that radiated to the region just proximal to his left knee.  
He also experienced joint stiffness periodically without 
inciting events, but no hip swelling, heat, redness, 
instability, or locking, although repetitive use increased 
the aching.  He described that flare-ups occurred every day, 
while on uneven ground, walking up or down stairs, or even 
just walking on flat ground.  He also complained of increased 
pain when performing his activities of daily living.

The physical examination revealed a left hip incisional scar 
that measured 17.6 cm by 1.0 cm.  The posterior iliac crest 
scar measured 13.6 cm by 1.0 cm.  There was no pain on 
examination of the scars, nor was there adherence to 
underlying tissue.  The texture of the scars was smooth and 
shiny and not unstable absent any ulceration or skin 
breakdown.  There was neither elevation nor depression of the 
scars.  The scars were not superficial.  There was deep soft 
tissue damage under the scars with a muscular crevice to bony 
structures underneath.  There was no inflammation, edema, or 
keloid formation.  The color of the scars was normal compared 
to the surrounding skin.  There was no induration or 
inflexibility.  There was no limitation of motion or function 
caused by the scars.  

The physical examination revealed left hip flexion to 40 
degrees with end of range pain present.  The "left bent 
lower extremity flexion" was measured at 55 degrees with end 
of range pain present.  Straight lower extremity extension 
was to 10 degrees with end of range pain present.  Abduction 
was to 20 degrees, adduction was to 10 degrees, internal 
rotation was to 20 degrees, and external rotation was to 10 
degrees, all with end of range pain present.  The examiner 
indicated that the left hip manifested weakness.  The 
examiner noted that the foregoing measured range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The examiner 
reported that x-rays of the hips taken in April 2005 were 
read as negative, and that x-rays of the pelvic taken in 
August 2001, revealed mild degenerative change of the hips.  
The examiner noted that there was no evidence of avascular 
necrosis, and that there was no evidence of fracture.  The 
examiner provided the following diagnoses:  mild degenerative 
arthritis of the hip; post-surgical incision scars; and per 
history, avascular necrosis of the hip. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected left hip disability.  

The veteran's service-connected avascular necrosis of the 
left hip, postoperative is currently assigned a 10 percent 
rating under Diagnostic Code 5020.  Diagnostic Code 5020 is 
among the diagnostic codes in which the diseases noted there 
under are rated on limitation of motion of the affected parts 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020 (2005).  Limitation of motion of the hip is 
evaluated under Diagnostic Codes 5251, 5252, and 5253.  
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2005).  Hip 
flexion from 0 to 125 degrees, and hip abduction from 0 to 45 
degrees is considered normal.  38 C.F.R. § 4.71, Plate II 
(2005).

The medical evidence shows that with pain, flexion of the 
left hip is not limited to 30 degrees or less.  In addition, 
the April 2005 VA examiner found that the measured range of 
motion was not even further additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Thus, the veteran is not entitled to an assignment of 
the next higher rating of 20 percent or more under Diagnostic 
Code 5252.  The medical evidence also shows that with pain, 
abduction of the left hip is not limited to motion beyond 10 
degrees (i.e., 10 degrees or less).  As noted above, the 
April 2005 VA examiner found no further additional functional 
loss of motion.  Thus, the veteran is not entitled to an 
assignment of the next higher rating of 20 percent under 
Diagnostic Code 5253.  Moreover, the Board emphasizes that 
the currently assigned 10 percent rating is the highest 
available for limitation of hip motion on adduction or 
rotation under Diagnostic Code 5253, regardless of the level 
of disability.  As for Diagnostic Code 5251, evaluations are 
not assigned in excess of 10 percent.  

The Board is required to consider other potentially 
applicable diagnostic codes to assess whether the veteran is 
entitled to a rating in excess of 10 percent under any of 
them.

The medical evidence shows that the veteran's service-
connected left hip disability is not manifested by ankylosis, 
flail joint of the hip, or malunion or fracture of the femur, 
so as to preclude higher evaluations under Diagnostic Codes 
5250, 5254, and 5255.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5254, 5255 (2005).  

As for the scars, while the veteran complains of a burning 
sensation and pain, no pain was objectively demonstrated on 
VA examination.  No compensable residuals were clinically 
identified.  In particular, the scars, described as deep, do 
not measure an area or areas exceeding 6 square inches (39 
sq. cm.).  As such, a separate rating is not warranted for 
the scars under the old and amended schedules for evaluating 
skin disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2005). 

The Board has considered the veteran's contentions as to the 
severity of his symptoms.  The objective medical evidence of 
record, however, does not show a greater level of disability 
than what is contemplated in the currently assigned schedular 
rating.  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent under Diagnostic 
Code 5020 or any other diagnostic code for service-connected 
avascular necrosis of the left hip, postoperative.

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected left hip 
disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R.                    § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected left hip disability do not result 
in a marked functional impairment in a way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected avascular necrosis of the left hip, postoperative 
is denied.


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


